Title: To James Madison from Daniel Carroll, 28 May 1788
From: Carroll, Daniel
To: Madison, James


My dear Sir,
May 28th. 1788
I have much to say confidentially, and but little time afforded for it. In my last I intimated, that I shoud communicate something respecting our Elections. I shall confine myself to that for Annarundall County. Untill a very few days before that Election, it was generally beleiv’d, there wou’d be no opposition to Mr Carroll of Carrollton and the other 3 federal Candidates. The two Chases, Mercer and a Mr Harrison stepd forward abt 4 days before. S Chase went into one part of the County and harangued; Mercer & J. Chase did the same in another part—the two latter had sign’d and dispersd a hand Bill (see the inclosd). The people were alarm’d at their positive assertions, and I am afraid when they attended the polls, a wildness appeard in many which show’d they were realy frightend by what they had just heard. I am sorry to add on this occasion to yrself only, or such as you can entirely confide in, without my names being mentiond that it is probable Mr Mercers assertions contributed in no small degree to this effect. Among other things take the following. A few men had long before projected the proposd plan of Govt. Mr. Morris’s report to Congress proposing certain specific funds, & the mode of Collection which you may remember were read if not debated in Congress, was made out to be part of this plan, & something from the French Minister in Support of it. Hence was a Junctre with a French Interest infer’d. This was to be disclosd to our Convention and be opend in yrs., and some of the then members of Congress were to be call’d on as evidences to the truth of it. What do you say to this wonderfull plot? Extraordinary as the assertion was in itself, it became more effectual for the purposes intended by some of the hearers, confounding the time, and takeing up the Idea that the French Minister was actually concernd in promoting that scheme at the federal Convention. Again, a Member from N. Hampshire (I believe Langdon) declar’d in Convention that rather than the States shou’d have the power of emitting paper money he wou’d consent to make General Washington despot of America—further that it was the declar’d sense of the Convention that Tryales by jurys in civil cases were taken away, &ca. The Election was carried by a Majority of abt 50. I have been since assur’d that many who were hurried away under their sudden impressions, see their error, and express their regret. I left Annapolis on Saturday last: the Assembly expected to adjourn in a few days. It has been, I am told in the contemplation of the Minority to take some other measures besides their address—among other projects one has been mentiond of their endeavouring to obtain a number of signers in favor of their propos’d amendments to be communicated to your Convention in some manner or other. I have reason to conjecture you will find on yr. reaching Richmond, a considerable number of hand Bills circulating containing the address of our Minority. Among other matters which have been circulated, there is one which had the effect my Enemies (if I may so call any persons) wishd. I was on a ballot last winter for members of Congress left out by the difference of 2 or 3. It was imputed to the Majority of the Delegates being Anti-federal; but I find from some Members another matter operated for that purpose. It has come to light that Luther Martin in his Tavern harangues among the members during the sitting of that Assembly had informd many of them that more than 20 Members of the Convention were in favor of a Kingly Government, and that he receivd the information from Mr McHenry who had a list of their names on the 1st printed report of the Committee of Detail. This positive assertion under the weight of Mr McHenrys name had the effect I have mentiond. Some time after the breaking up of the Assembly being informd of what Martin had said, I wrote to Mr McHenry who gave for answer, that seeing a list of names on Mr Mercers report, he copied it & askd him what the words for and against meant, who replied, for a Kingly governmt. against it. I wrote to Mr McHenry that as I had been injurd by his names being mentiond I desird he wou’d take a proper occasion whilst the Convention was sitting of having justice done me. He has answerd that on speaking to Mercer, on the Subject, he told him that he meant a National Govt. to which McHenry sayd I do not know what you meant, but you said a Kingly Govert. This Mercer denies and has given from under his hand that he neither said Kingly or National Govt. I have a letter from Luther Martin wherein he says he had the information from McHenry without Mercer being mentiond who told him he might rely on the persons being as markd for a Kingly Govt. Thus this matter rests at present—it is to be setteld [sic] between McHenry & Martin on one point, & him & Mercer on another. I ask your pardon for troubling you so much on this Subject. I did not think of mentioning it at least at present, but as something may be said by others (& what may not be expected to be said?) on it, I deemd it not imprudent to say thus much to you.
I am sorry to inform you that a letter was shown at Annapolis intimated to be from Mr Jefferson. I did not at first beleive it to be his—being I think inconsistent with his Character for understanding and discretion, I will add, considering the manner of its circulating, not consistent with that delicacy of friendship I thought he possessd. I was not at liberty to take a copy. The Substance was as near as I can recollect, that he approv’d of the organization of the Govt into Executive Legislative and judiciary: approvd of the manner of chuseing the representatives, not that he beleivd they woud be so well chosen as the present Congress, but from the principle’s being preservd, that those who grant the peoples money shoud be their immediate representatives; approves that powers shoud extend for general purposes; is captivated with the compromise by the representation in the Senate and Representatives. Dislikes the Constitution because it is without a Bill rights—which I think he confin’d, chiefly to the Security of Religious freedom, & against Standing armies, tryal by Jury & the Habeas Corpus. Reprobates Mr Willsons reasoning about a Bill of rights & tryall by Jury & says it only suited his audience (I suppose alluding to his speech to the Citizens of Pha.[)]. Disaproves most strongly the manner of chusing the President & his being again eligible—apprehends the same consequences as history furnishes in the choice of the King of Poland &ca: Owns he is not in favor of a very energetic Govt.—which is generally oppressive. The Rebellion in Massachusetts is one in 11 years since our Independence which is one in each State for abt. 150 years—which No Govt. shoud be longer without. What do you think of these sentiments?—the two last particularly the last most so? Can this possibly be Jefferson? When rebellions are crushed, does not the energy of Govt. generally increase? If they prevail, is there not often danger of their ending in Despotism? Col. Forrest show’d this letter, without date or name, but said to come under cover. It resembles Mr Jeffersons hand writing. I have heard that Mr Mercer & Genl Smallwood say it is his writing. Forrest says he beleives it to be from him. He concludes the Letter by saying if the Majority of his Countrymen adopt the Govt he submits; whilst they are virtuous they will obtain the necessary alterations, thinks that to be the Case, and will remain so for a Considerable time, whilst Agriculture is their principal employment.
You will see that the above is written in haste. I have not time to revise it, or to add any thing more than to assure you: that the Members who compos’d our Convention were in General of abilities and fairness of character—justice woud have demanded this of me, if they had been of different political sentiments from me, it gives me more pleasure in saying it as I find my own opinion supported by theirs. I beleive S Chase himself declar’d their weight in the Community to be sufficient to carry the Govt. I did think of makeing some remarks on the proposd Amendments—it is however needless to you; I shall therefore only say that on the consideration I have given them, they appear to me useless, or dangerous. One of them (the produce of duties to be carried to the credit of the State) damnable, as distroying every chance of our continuing United. Adieu, My Dr Friend, May health attend you, & success in the present arduous occasion. Yrs affy.
Danl. Carroll
